DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 22 includes various means-plus-function limitations including “processing means”, “storage element means” and “configuration storage means” which are interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based on lack of positive antecedent basis of “the destination exception level” on line 13. It is noted that the claim previously recited “a target exception level”, so it appears that making the term consistent one way or the other would correct the issue.
Claims 2-20,23, and 24 are rejected because they depend on claim 1.
Claim 2 is also rejected based on lack of positive antecedent basis of “the destination exception level” on lines 3-4.
Claim 7 is rejected based on lack of positive antecedent basis of “the destination exception level” on lines 4,5, and 6-7.
Claim 8 is rejected based on lack of positive antecedent basis of “the destination exception level” on lines 2-3 and 4.
Claim 12 is also rejected based on lack of positive antecedent basis of “the content” on line 4.
Claim 13 is also rejected based on lack of positive antecedent basis of “the destination exception level” on lines 4,5, and 6.
Claim 14 is also rejected based on lack of positive antecedent basis of “the destination exception level” on lines 2-3,4, and 5-6.

Claim 21 is rejected based on lack of positive antecedent basis of “the destination exception level” on line 13. It is noted that the claim previously recited “a target exception level”, so it appears that making the term consistent one way or the other would correct the issue.
Claim 22 is rejected based on lack of positive antecedent basis of “the destination exception level” on line 13. It is noted that the claim previously recited “a target exception level”, so it appears that making the term consistent one way or the other would correct the issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because with respect to claim 23, the claim is directed to an unembodied computer program per se which is not directed to any statutory category. See MPEP 2106.03(I) which states in part: 
“Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations” [emphasis added]

With respect to claim 24, the claim is not limited to non-transitory embodiments. The paragraph bridging page 28-29 of the specification notes that the computer-readable storage medium “may be a non-transitory medium”, however, this open-ended definition does not 

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner has carefully considered the cited prior art and the provided written opinions in the related PCT and parent (GB) applications. It is noted that the opinion in the GB application states that the cited references are “X” references but does not clearly show how the references would apply to the claimed limitations. The Written Opinion in the PCT application does show some mapping of reference D1 to claim 1 but does not include any detailed analysis of the dependent claims. The PCT opinion appears to equate the “plurality of capability storage elements” and “the capability configuration storage” to generally the same element in the reference while the claim requires separate elements.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “capability configuration storage to identify capability configuration information for each of said plurality of exception levels, for each exception level the capability configuration information identifying at least whether the operations performed by the processing circuitry when executing instructions at that exception level are constrained by said capabilities; and during a switch operation from a source exception level to a target exception level, the capability configuration information in the capability configuration storage pertaining to at least one of the source exception level and the destination exception level is used to determine how execution state of the processing circuitry is managed during the switch operation.” 
With respect to independent claim 21, the prior art does not show the limitations of “Appl. No. To Be Assignedidentifying, within capability configuration storage, capability configuration information for each of said plurality of exception levels, for each exception level the capability configuration information identifying at least whether the operations performed by the processing circuitry when executing instructions at that exception level are constrained by said capabilities; and during a switch operation from a source exception level to a target exception level, using the capability configuration information in the capability configuration storage pertaining to at least one of the source exception level and the destination exception level to determine how execution state of the processing circuitry is managed during the switch operation.”
With respect to independent claim 22, the prior art does not show the limitations of “capability configuration storage means for identifying capability configuration information for each of said plurality of exception levels, for each exception level the capability configuration information identifying at least whether the operations performed by the processing means when executing instructions at that exception level are constrained by said capabilities; and during a switch operation from a source exception level to a target exception level, the capability configuration information in the capability configuration storage means pertaining to at least one of the source exception level and the destination exception level is used to determine how execution state of the processing means is managed during the switch operation.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references appear to share the same applicant as the current application and they would only qualify as 102(a)(2) type prior art due to their public availability dates being after the effectively filed date of the application. It is also noted that the references to Barnes appear to be by the same inventor as the current application. The references do show similar systems to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186